Allowance notice
Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/21 has been entered.
2.	The instant application is a continuation of 15/880,403, filed 01/25/2018, now U.S. Patent 10,633,713, claiming priority from provisional applications 62507154, filed 05/16/2017, 62450541, filed 01/25/2017 and 15/880,403 is a continuation in part of PCT/US201 7/058099 filed on 10/24/2017.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 9/4/21 is filed after the mailing date of the Notice of Allowance on 9/3/2021 with the instant RCE. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	It is in the examiner’s opinion the allowed claims are non-obvious improvements over the arts of the record including the art cited in the IDS of 9/24/21 because the art of the record either taken alone or in combination including the one cited in said IDS do not teach the steps of allowed independent claims 1, 17, 36 and 45.

Claim status
4.	No new claim listing has been filed with the RCE. In the claim listing of 6/24/20 claims 1-15, 17-34, 36-43 and 45-49 are pending in this application and are under prosecution. Claims 16, 35, 44 and 50 are canceled. 

Examiner’s Comment
5.	All other information is as presented in the Notice of Allowability of 7/16/21.

Conclusion
6.	Claims 1-15, 17-34, 36-43 and 45-49 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634